DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 27 December 2021 is hereby acknowledged. Claims 1-12 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 27 December 2021. In particular, claim 1 has been broadened to include cyano groups as R substituents. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0203279 (“Mori”) as evidenced by US 2012/0301718 (“Nishiura”).
The additional reference is used to show that a recited characteristic is inherent in the primary reference. See MPEP 2131.01.
	As to claim 1, Mori teaches a resin composition of a polyphenylene ether having terminal vinyl group, thus an unsaturated carbon carbon double bond (abstract). Mori teaches example 7 vinyl 
	As to claim 6, example 7 of Mori teaches a composition formed from 100 parts of organic components, with 18 parts of the cyanocyclophosphazene compound FP-300. From the structure of FP-300, it can be calculated that the composition contains approximately 2 parts phosphorus per 100 parts of the total of organic components, which is within the recited range.
	As to claim 7, Mori teaches that the vinyl terminated polyphenylene ether is formed from the reaction of hydroxyl terminated polyphenylene ether oligomer with vinylbenzyl chloride (paras. 0054-0056), thus being terminated with a vinylbenzyl group.
	As to claim 8, Mori teaches a prepreg formed by impregnating the composition into a fabric (fibrous material) and semicuring (para. 0010).
	As to claims 9 and 11, Mori teaches a metal clad laminate formed by laminating foil to prepregs of the resin composition and curing, thus providing a cured product of the resin composition and a metal foil (para. 0046).
	As to claims 10 and 12, Mori teaches a circuit, thus wiring board formed from the metal clad laminate formed by laminating foil to prepregs of the resin composition and curing, thus providing a cured product of the prepreg, thus a cured product of the resin composition.
	 
Claim Rejections - 35 USC § 103
Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0203279 (“Mori”) in view of US 2016/0060429 (“Kitai”) as evidenced by US 2012/0301718 (“Nishiura”).
As to claims 3 and 5, the discussion of Mori with respect to claim 1 is incorporated by reference. Mori teaches the use of flame retardants, including phosphazenes (para. 0035), but does not teach the additional incompatible phosphorus compound. Kitai teaches thermosetting resin composition, including polyphenylene ether compositions, in combination with hardener, and teaches the utility of using a compatible phosphorus compound, which includes phosphazenes (para. 0036), and an incompatible second phosphorus compound, which include the type of compounds listed in claim 5 (para. 0037). Kitai teaches that the use of the first and second phosphorus compound provides higher flame retardancy than either one alone (para. 0038), and as such, the use of the combination of phosphorus flame retardants is taught to be an obvious improvement by Kitai.
As to claim 4, Mori does not teach the recited ratio. However, Kitai teaches a preferred amount of first (compatible, such as phosphazene) compound to the total of first and second phosphorus compound is 20 to 80 % (para. 0040), 20:80 to 80:20, which is within the range recited by claim 4. Kitai teaches that this mass ratio to optimize heat and flame retardance, and thus the ratio of first and second phosphorus compounds is an obvious modification suggested by Kitai.

Claims 1, 2, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0129502 (“Kawabe”) in view of US 2004/0152910 (“Fukuoka”).
As to claims 1 and 2, Kawabe teaches a resin composition (para. 0016), including a modified polyphenylene ether oligomer having modified with a vinyl group, therefore an unsaturated carbon carbon double bond (para. 0017). Kawabe further includes a soluble copolymer having vinyl groups (para. 0018), thus a crosslinking curing agent having an unsaturated carbon carbon double bond (see 
As to claim 7, Kawabe teaches that the modification of the terminal hydroxyl group of a polyphenylene ether to introduce a vinyl group may be using chloromethylstyrene, thus producing a vinylbenzyl group, or glycidyl acrylate or glycidyl methacrylate (para. 0040), which would produce a vinylbenzyl, acrylate, or methacrylate group at the terminal, respectively.
As to claim 8, Kawabe teaches impregnating a substrate, including fibrous base material (para. 0198, 0201), thus a prepreg (see, example, para. 0308), and thus the use of the resin composition in prepreg is an obvious end use of the resin composition.
As to claims 9 and 11, Kawabe teaches a layer of the cured composite material and a metal foil (para. 0204), thus a cured product of the prepreg, and a cured product of the resin composition and metal foil.

s 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0129502 (“Kawabe”) in view of US 2004/0152910 (“Fukuoka”) as applied to claim 1, further in view of US 2016/0060429 (“Kitai”).
As to claims 3 and 5, Kawabe teaches that nitrogen/phosphorus flame retardants may be used in combination (para. 0163), but does not teach the additional incompatible phosphorus compound. Kitai teaches thermosetting resin composition, including polyphenylene ether compositions, in combination with hardener, and teaches the utility of using a compatible phosphorus compound, which includes phosphazenes (para. 0036), and an incompatible second phosphorus compound, which include the type of compounds listed in claim 5 (para. 0037). Kitai teaches that the use of the first and second phosphorus compound provides higher flame retardancy than either one alone (para. 0038), and as such, the use of the combination of phosphorus flame retardants is taught to be an obvious improvement by Kitai.
As to claim 4, Kawabe does not teach the recited ratio. However, Kitai teaches a preferred amount of first (compatible, such as phosphazene) compound to the total of first and second phosphorus compound is 20 to 80 % (para. 0040), 20:80 to 80:20, which is within the range recited by claim 4. Kitai teaches that this mass ratio to optimize heat and flame retardance, and thus the ratio of first and second phosphorus compounds is an obvious modification suggested by Kitai.
As to claim 6, Kawabe does not teach the recited amount of phosphorus. However, Kitai teaches the recited content of phosphorus atoms provides excellent flame retardance and heat retardance while preventing degradation in electrical insulation properties (para. 0041), and as such, the use of phosphorus atoms in the recited range is an obvious modification suggested by Kitai.
As to claim 10, Kawabe does not teach forming wiring on the insulating layer. However, Kitai teaches polyphenylene ether resin compositions for prepreg, and further teaches that wiring boards may be formed by forming a conductor pattern (circuit, thus wiring) formed on the insulating layer, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0129502 (“Kawabe”) in view of US 2004/0152910 (“Fukuoka”) as applied to claim 8, further in view of US 2016/0060429 (“Kitai”).
As to claim 12, Kawabe does not teach forming wiring on the insulating layer. However, Kitai teaches polyphenylene ether resin compositions for prepreg, and further teaches that wiring boards may be formed by forming a conductor pattern (circuit, thus wiring) formed on the insulating layer, which is a cured product of prepreg (para. 0019). As such, the formation of a wiring board from the prepreg of Kawabe is an obvious end use suggested by Kitai.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. In particular, it is clear that Kawabe suggests methylphenoxyphosphazenes, and while the recited structure is not exemplified, it is known, from Fukuoka that such compounds have the recited structure. As such, there is sufficient suggestion in the primary reference for the use of alkyl substituted phosphazenes of the recited structure.
Furthermore, applicant’s citation of better results using the methyl modified cyclophosphazene rather than phenoxycyclophosphazene are insufficient to demonstrate unexpected results to overcome a prima facie finding. See MPEP 716.02(d). In this case, the evidence suggests an amount of SPB-100L (the methyl modified phosphazenes) over SPB-100 is optimal in a composition with a particular polyphenylene ether and crosslinker, but is not sufficient to demonstrate any unexpected results over the scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764